UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 95-7463



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

         versus

HOSAM MOHAMMED ZAKARIA,

                                              Defendant - Appellant.



                            No. 95-7638



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

         versus

HOSAM MOHAMMED ZAKARIA,

                                              Defendant - Appellant.




Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Chief
District Judge. (CR-91-181-A, CA-95-190-AM)

Submitted:   November 30, 1995            Decided:   January 23, 1996
Before HALL, HAMILTON, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Fred Warren Bennett, CATHOLIC UNIVERSITY LAW SCHOOL, Washington,
D.C., for Appellant.   Avi Samuel Garbow, OFFICE OF THE UNITED
STATES ATTORNEY, Alexandria, Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Appellant appeals from the district court's orders denying his

28 U.S.C. § 2255 (1988) motion (No. 95-7463), and his motion for

reconsideration (No. 95-7638). In No. 95-7463, we have reviewed the

record and the district court's opinion and find no reversible

error. Accordingly, we affirm substantially on the reasoning of the
district court. United States v. Zakaria, Nos. CR-91-181-A; CA-95-
190-AM (E.D. Va. Aug. 3, 16, & 28, 1995). We find Appellant's claim

relating to the admission of the transcript of the tape recording

of the cocaine deal likewise to be without merit based on the
wealth of other evidence supporting his convictions. See Jackson v.
Virginia, 443 U.S. 307, 319 (1979); United States v. Tresvant, 677

F.2d 1018, 1021 (4th Cir. 1982).

     Appellant claims that the district court erred in failing to
conduct an evidentiary hearing on his § 2255 motion because contro-

verted facts existed relating to the issue of whether the prosecu-

tion violated a sequestration order by coaching the testimony of a

witness, and then suborned perjury when the witness denied on the

stand that he had been approached. In support of this claim,

Appellant provided an affidavit from a witness who allegedly saw

the prosecution take the trial witness from his cell. We find that

given the fact that Appellant's affiant pled guilty to making a

perjurious affidavit containing substantially identical allegations

to those advanced by Appellant in support of his § 2255 motion, the

district court's failure to conduct an evidentiary hearing on this
issue was not clearly erroneous.

                                3
     Finally, finding no abuse of discretion, we affirm the dis-

trict court's denial of Appellant's motion for reconsideration

(No. 95-7638). See United States v. Williams, 674 F.2d 310, 312
(4th Cir. 1982). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                4